DETAILED ACTION

	This action is responsive to arguments made 04/07/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
1. 	Claims 1-5, 12, 14, 17-19, 21-23 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "approximately" in claims 1-5, 12, 14, 17-19, 21-23 and 27-30 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Response to Arguments
Applicant’s arguments, filed 04/07/2022, with respect to the rejection(s) of claim(s) 1-32 under 35 USC 102(a)(2), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, arguments under 35 USC 112 2nd paragraph are not considered persuasive.
Applicant argues that PCT and EO guidelines about the term “approximately” does not render the claim vague or indefinite.  Examiner points to the examination guidelines that this office uses, which is the MPEP, 2173.05(b):
The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371-72, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014) (observing that although there is no absolute or mathematical precision required, "[t]he claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art").
During prosecution, an applicant may also overcome an indefiniteness rejection by providing evidence that the meaning of the term of degree can be ascertained by one of ordinary skill in the art when reading the disclosure. For example, in Enzo Biochem, the applicant submitted a declaration under 37 CFR 1.132 showing examples that met the claim limitation and examples that did not. Enzo Biochem, 599 F.3d at 1335, 94 USPQ2d at 1328 (noting that applicant overcame an indefiniteness rejection over "not interfering substantially" claim language by submitting a declaration under 37 CFR 1.132 listing eight specific linkage groups that applicant declared did not substantially interfere with hybridization or detection).

Section III of this MPEP excerpt further explores precedents for approximation words that are not exact “approximately”.  Examiner does not find a straightforward recitation about this term, nor caselaw, in the MPEP, and following the guidelines laid forth in the quoted section, does not find teachings to measure the approximation without an instrument.  
Furthermore, examiner notes that the WIPO examiner also found that the term “approximately” was indefinite under EPO guidelines for similar reasons as stated in this action, in the ISR dated 19 December 2017.  Examiner contends that this terminology leaves the boundaries of the quantities in the claims to be unclear, and does not find this conclusion to be a stretch or unreasonable.  It is clear that an amendment to change this language could render these rejections irrelevant, and examiner invites applicant to contact the examiner to discuss potential amendments.
As is such, examiner has repeated the 112 2nd paragraph rejections.  As one of the rejections was deficient, this action is non-final.

Examiner has also cited these references as pertinent art that has resulted from the patent search:	Southworth (3,568,626).
Taylor (2009/0320383).
Hobbs (2005/0249791).
Cosman (5,116,654).
Hosack (3,581,703).
Schertler (3,718,113).
Chou (10,329,463).
Newly added:	Hamer (2005/0112368).
Steeman (2011/0174147).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876